El Juez PeesideNte Sr. del Toro,
emitió la opinión del tribunal.
Figuran como demandantes en este pleito Francisco Ra-mis, María- L. Borrás y Monserrate Borrás y como deman-dados Catalina Prats y sus herederos desconocidos, (sic Antero, Natalio, Andrea y Concepción Llompart, y Juana Borrás. Se titula sobre inexistencia de actos y contratos y gira alrededor de una casa situada en Caguas, P. R.
Se alega, en resumen, en la demanda, lo que sigue: Que en 1892 el Ayuntamiento de Caguas autorizó a Pascual Bo-rrás a fabricar y él fabricó una casa de manipostería en solar del municipio en atención a que dicho Borrás tuvo allí otra casa ruinosa que fué derribada; que Borrás per-maneció como dueño hasta que en 1910 vendió la casa a Benjamín Forteza, quedando aplazada una parte del precio de la venta hasta que se cancelaran ciertos gravámenes que existían, según el registro, sobre la casa en cuestión. For-teza vendió a Isolina Díaz en las mismas condiciones. Y se sostiene que este pleito se inicia a los efectos de cumplir lo prometido por Borrás al vender a Forteza y por Forteza al vender a Isolina Díaz. Los demandantes dicen ser los he-rederos de Pascual Borrás fallecido en 1910.
Se alega además en la demanda que en el Registro de la Propiedad de Caguas existen, en relación con la casa dq que se trata, los siguientes asientos:
(a) Inscripción primera a favor de Bartolomé Palou y Bosch, por compra a G-abriel Amalbert y López.
(5) Inscripción segunda a favor de Jaime Llompart y Prats, por compra a Bartolomé Palou y Bosch.
(c) Inscripción tercera de posesión, en virtud de infor-mación posesoria, a favor del mismo Jaime Llompart y Prats.
(d) Inscripción cuarta a favor de Juana Borrás G-inart, por compra a Jaime Llompart y Prats.
(e) Inscripción sexta, de hipoteca constituida por Juana *884Borrás y Ginart a favor de Jaime Llompart y Prats, en ga-rantía de nn préstamo de dos mil dollars, intereses y costas.
Y se sostiene que la inscripción a favor de Palón es nula porque quien compró a Amalbert fue Pascual Borrás y no Palou, siendo simulada la venta al último; que también es nula la inscripción a favor de Llompart porque nada te-niendo Palou nada pudo trasmitirle; que la inscripción re-lativa a la información posesoria es igualmente nula, no existiendo para la época en que se tramitó el expediente, 1901, la casa, por haber sido destruida fabricando otra Bo-rrás en su lugar; que la inscripción a favor de Juana Bo-rrás es nula por basarse en un contrato simulado y sin causa, y también lo es la inscripción de la hipoteca consti-tuida por Juana Borrás a favor de Jaime Llompart.
Se alega por último en la demanda que Palou y Llom-part, que aparecen según el registro como sucesivos due-ños de la casa y el segundo además como dueño del crédito hipotecario, eran paisanos e íntimos amigos de Pascual Bo-rrás; que Juana Borrás era su sobrina, y que todos ellos, a instancias y para beneficio de Pascual Borrás, llevaron a efecto las simulaciones indicadas, solicitándose, a virtud de todo lo alegado, que se dicte una sentencia que declare la inexistencia de la compra de Palou a Amalbert, de Llompart a Palou y de Juana Borrás a Llompart, y, además, la del expediente posesorio tramitado por Llompart y la de la hi-poteca constituida por Juana Borrás a favor de Llompart; declarándose nulas las inscripciones de tales contratos in-existentes y ordenándose su cancelación, todo con imposición de las costas a los demandados que a ello se opusieran.
Los demandados Anterio, Natalio, Andrea y Concepción Llompart alegaron las siguientes excepciones previas: 1, que existe un defecto de partes demandantes; 2, que existe una •indebida acumulación de partes demandadas; 3, que existe un defecto de partes demandadas; 4, que varias acciones *885han sido indebidamente acumuladas; 5, que la demanda no aduce hechos suficientes para determinar una causa de ac-ción, y 6, que de acuerdo con las mismas alegaciones de la demanda la acción de nulidad del préstamo hipotecario de Llompart a Juana Borrás ha quedado extinguida por mi-nisterio del Art. 1268 del Código Civil en relación Con el 1267 del propio Código.
Oídas las partes, la corte dictó la siguiente resolución:
“Consideradas las excepciones previas presentadas contra la de-manda, la corte estima que deben también constituirse en deman-dados a Bartolomé Palou y Boscb, Gabriel Amalbert López, Ben-jamín Forteza Segura e Isolina Díaz Bodríguez, y exponerse sepa-radamente las distintas causas de acción que se ejercitan; conce-diéndose a los demandantes el término de diez días para presentar una demanda enmendada.”
Los demandantes se negaron a enmendar su demanda y pidieron que se dictara sentencia. La sentencia fue dic-tada y contra ella establecieron el presente recurso de ape-lación, señalando en su alegato dos errores cometidos por la. corte, 1°., al estimar que eran partes necesarias Palou, Amalbert, Forteza e Isolina Díaz, y 2°., al estimar que en la demanda se ejercitan varias acciones independientes.
A nuestro juicio actuó correctamente la corte al deci-dir que vinieran al pleito como demandados por lo menos Palou y Amalbert. Por más que los demandantes sostienen que lo que verdaderamente les interesa es la declaración de nulidad-de la hipoteca constituida por Juana Borrás, es lo cierto que alegan la inexistencia del contrato Celebrado por Palou y Amalbert, base del de hipoteca, y si tal inexisten-cia no se declara ¿qué derecho tendrían los demandantes para pedir la nulidad de la hipoteca?
Es precisamente con Palou y Amalbert con quienes de-ben confrontarse primeramente los demandantes en este pleito si es que tienen en verdad algún derecho que ejer-citar.
*886También opinamos que actuó correctamente la Corte de Distrito al ordenar que se expusieran separadamente las causas de acción que se ejercitan. La corte no decidió que se hubieran acumulado indebidamente varias acciones en el pleito, sino que las acciones acumuladas debían exponerse separadamente.
“Por acumulación de acciones, o con más propiedad, por acumu-lación de causas de acción se entiende la unión de dos o más pre-tensiones o derechos de acción en una acción; la exposición de más de una causa de acción en una demanda. La manera por la cual las causas así acumuladas deben ser expuestas es una cuestión diferente y constituye una cuestión de alegaciones (pleading).” 1 C. J. 1055, citado en Ortiz v. Texidor, 27 D. P. R. 134, 138.
Discutiendo este extremo los apelantes insisten en que “La única finalidad práctica del presente caso se contrae a la declaración de inexistencia y consiguiente cancelación, de una hipoteca que grava la casa de Isolina Díaz, anterior-mente de Pascual B'orrás, según constancias del Registro de la Propiedad. T aunque es cierto de toda certeza que dicha hipoteca y el préstamo que ella garantiza fueron co-sas simuladas, e inexistentes, para corroborar la prueba de tal simulación, relatamos toda la serie de contratos simu-lados de que fue objeto dicho inmueble, durante el trans-curso de varios años en que apareció como de propiedad ajena, cuando en realidad su verdadero título y su posesión material continuaban en poder de su verdadero dueño Pas-cual Borras.”
Lo expuesto es sin' duda lo que conviene a los apelan-tes, pero .los hechos no pueden amoldarse a la conveniencia de las partes. Aceptando que fuera enteramente simulada la hipoteca constituida por Juana Borras, ¿qué interés podrían tener los demandantes para pedir su nulidad, si la venta de Amalbert a Palou existió?
*887La parte apelada en su informe y luego por escrito pi: dio a esta corte que resolviera la excepción, de falta de causa de acción alegada en tiempo y forma y dejada de resolver por la corte de distrito, citando a 2 Hayne, New Trial and Appeal, 1565. Sus argumentos son persuasivos, pero Como la sentencia apelada se sostiene por el fundamento que tuvo el juez para dictarla, no creemos necesario seguir más adelante, sobre todo sin baber oído a la parte contra-ria.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutcbison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.